Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, claims 1-6, Fig 3a-3b, in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden.  This is not found persuasive because each species would require divergent search and examination strategies, including separately searching and examining the distinct arrangements of the control sector, return device, and their coupling arrangements, as presented in the restriction.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-12 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, “a return device connecting … to slide the return device to a reversal position” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. That is, the claim defines the return device sliding, whereas the specification and drawings describe the control sector sliding, and the return device rotating (see para 64 which describes the return device rotating and the control sector sliding in response; it appears the claim should read “a return device connecting … to slide the control sector to a reversal position”). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, “a main axis” on line 8 is indefinite because a main axis was previously defined. It is unclear if these are the same or different axes.
In claim 5, “a return device” is indefinite because it is unclear if it is the same or different from the return device of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138707 (Vauchel) in view of US 2010/0139242 (hereinafter ‘242).
Regarding claim 1, Vauchel teaches an engine nacelle of a bypass turbojet engine type disposed along a main axis (Fig 12, para 17; nacelle including sections 2, 3 delineating the cold/bypass/secondary flowpath), the engine nacelle comprising: a thrust reverser system having at least one movable cowl movable axially between a direct jet front position and a reverse jet rear position which tilts a plurality of pivoting flaps while at least partially closing an annular flow path (para 4, 8, 17, 51-56, 85-87; thrust reverser movable cowl 3 translates between direct jet position and deployed/reverse jet position, and tilts pivoting flaps 20 to close the annular flow path), and which opens lateral openings of the annular flow path upstream of the plurality of pivoting flaps (para 54-56; lateral openings through cascades 4 upstream of the flaps 20), equipped with thrust reverser cascades returning a cold air flow towards outside forwards (cascades 4), wherein each movable cowl includes: a control sector sliding in a transverse plane relative to a main axis (para 85-87; control sector 141, 142 slides in a tangential direction – into and out of Fig 12 – which is in a transverse plane relative to the main, centerline axis of the nacelle); a return device connecting a fixed portion of the engine nacelle to the control sector to slide the return device to a reversal position when the at least one movable cowl is recoiled (return device including screw 30 which couples fixed portion 31 to the control sector – see para 87; screw 30 drives 141 and 142; screw 30 translates axially along with the movable cowl from the direct jet to the thrust reversal position when the movable cowl is “recoiled”); and a plurality of flap tie-rods connecting the control sector to the plurality of pivoting flaps disposed in front of the at least one movable cowl, the plurality of flap tie- rods tilting the plurality of pivoting flaps by closing the annular flow path when sliding the control sector towards the reversal position (plurality of flap tie-rods 130 are coupled to control sector 142 to tilt the flaps 20 to the thrust reversal position).
Vauchel appears to teach all of the above limitations, but does not clearly describe the movement of the control sector. However, Vauchel states that the embodiment is an adaptation of an embodiment present in WO 2008/049986 (of which reference ‘242 is a child; ‘242 is used as a translation of WO 2008/049986). ‘242 teaches the control sector sliding in a transverse plane relative to a main axis (see Fig 7, 11, para 68-71; control sector 142, 141 slides tangentially from the closed to the thrust reversal position, which is in a transverse plane relative to the main, centerline axis, and tilts flaps via flap tie-rods 130; the control sector may include the elements 142, 141 on one or both of the sides of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to make the control sector sliding in a transverse plane relative to a main axis in order to control movement of the flaps, as taught by ‘242. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the control sector sliding in a transverse plane relative to a main axis yields predictable results.
Regarding claim 4, Vauchel in view of ‘242 further teaches the control sector includes guides fixed to the at least one movable cowl, allowing a movement of the control sector according to a circumferential direction (in ‘242, Fig 9, para 68-70; tracks 133 fixed to movable cowl 102 allow movement of the control sector 142 in the circumferential direction). It would have been obvious to one of ordinary skill in the art at the time of filing to provide guides fixed to the at least one movable cowl, allowing a movement of the control sector according to a circumferential direction in order to guide movement of the control sector, as taught by ‘242. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, guides fixed to the at least one movable cowl, allowing a movement of the control sector according to a circumferential direction yields predictable results.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138707 (Vauchel) in view of US 2010/0139242 (hereinafter ‘242) as applied to claim 1 above, and further in view of US 2021/0108594 (Song).
Regarding claim 2, Vauchel in view of ‘242 fails to teach each flap tie- rod includes a play take-up system comprising at least two axial portions sliding relative to each other, equipped with an intermediate spring. However, it was well known in the art to provide each flap tie- rod including a play take-up system comprising at least two axial portions sliding relative to each other, equipped with an intermediate spring in order to control the speed of the blocker door, as taught by Song (para 38, 65, 79-80; blocker door 50 has a flap tie rod 54 connected thereto; with two axial portions 74a and 70a sliding relative to one another and an intermediate spring 71). It would have been obvious to one of ordinary skill in the art at the time of filing to provide each flap tie- rod including a play take-up system comprising at least two axial portions sliding relative to each other, equipped with an intermediate spring in order to control the speed of the blocker door, as taught by Song. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, flap tie- rods including a play take-up system comprising at least two axial portions sliding relative to each other, equipped with an intermediate spring yields predictable results.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138707 (Vauchel) in view of US 2010/0139242 (hereinafter ‘242) as applied to claim 1 above, and further in view of US 2011/0296813 (Frank).
Regarding claim 5, Vauchel in view of ‘242 fails to teach each control sector having a return device at each end of the control sector. However, Frank teaches that actuators (e.g. the actuating screws 30 of Vauchel which are considered the “return devices”) may be located at the circumferential ends of an element to be actuated (see Fig 21-22, para 80-81; actuators 670 at each end of ring section 654). It would have been obvious to one of ordinary skill in the art at the time of filing to make each control sector having a return device at each end of the control sector, as taught by Frank. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, each control sector having a return device at each end of the control sector yields predictable results.

Allowable Subject Matter
Claim 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all 112 rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741